Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/153,965 filed on 06/02/2021.
Claim 1 cancelled. 
Claims 2 – 25 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5 – 9, 11 – 15, 17 – 21 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2012/0087573 A1) in view of Alatan (“Utilization of 3-D Motion Models in Video Coding: Occlusion Detection and Motion Compensated Temporal Interpolation", Advances in Digital Image Communication, Proceedings of 2nd Erlangen Symposium, pp. 85-92, Erlangen, Germany, April 1997) and further in view of Petrides (US 2011/0211119 A1).

Regarding claim 2, Sharma discloses: “a system comprising:
one or more depth cameras to determine a depth of a moving object [see para: 0052; The method may be performed in a digital video depth camera and/or in a system receiving video sequences from a digital video depth camera]
a processor [see para: 0030; one or more processors];
memory including a set of instructions which, when executed by the processor, cause the processor to receive a motion vector for a frame of a video [see para: 0040; For example, the analysis capabilities may range from video motion detection in which motion is detected with respect to a fixed background model to people counting, detection of objects crossing lines or areas of interest]; and 
logic implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic [see para: 0030; The components of the depth camera 400 may be implemented in any suitable combination of software, firmware, and hardware, such as, for example, one or more digital signal processors (DSPs), microprocessors, discrete logic, application specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), etc. Further, software instructions may be stored in memory in the memory component 410 and executed by one or more processors], the logic to:
detect a depth of the object based on input from the one or more depth cameras [see para: 0018; at least one 2D image and a 3D image of the scene under surveillance are used to identify clutter. In such embodiments, foreground blobs are identified in the 2D image. Then, for each blob, relevant features are extracted and compared to relevant features of objects of interest. If the blob features are sufficiently similar to the features of an object of interest, the blob is processed normally. If the blob features are not sufficiently similar to an object of interest, the depth of the blob is determined from the depth information corresponding to one or more pixels of the blob in the 3D image]
Sharma does not explicitly disclose: “increase a frame rate for the video;
detect a motion of an object within one or more frames of the video to determine whether a scene in the video is static or changing; 
when it is determined that the scene is changing and the object is moving, estimate an occlusion of the object in an intermediate frame with another object, wherein the estimated occlusion of the object is determined based at least in part on the depth of the object; and
interpolate the intermediate frame in a frame rate conversion process, wherein the estimated occlusion is used to determine where to interpolate the object with respect to one or more other objects”.
However, Alatan teaches: “increase a frame rate for the video [see page: 5; section 4; Some applications of this area are frame-rate increase, interlace to progressive conversion and general standards conversion (e.g. PAL*-+ SECAM, NTSC *-+ HDTV)];
detect a motion of an object within one or more frames of the video [see page: 1; col: 2; lines: 11 – 21; section 2; In this section, an object-based 3-D motion estimation method, which takes the previously estimated 2-D motion vectors and segmentation mask between two consecutive frames as input and creates the rigid 3-D motion parameters for the output, is proposed. 3-D motion estimation is carried out for each object, as defined by the segmentation mask, separately. Any segmentation and 2-D motion estimation method can be utilized to give inputs to this algorithm] to determine whether a scene in the video is static or changing [see page: 3; col: 1; lines: 12 – 21; Occlusion detection is an important issue in video compression, especially in object-based approaches. Since such covered/uncovered areas are temporally unpredictable from previous frames, they should be detected and encoded without temporal information. Motion compensated prediction of such regions in DCT-based video coders gives high prediction errors which cause the encoded DCT coefficients to require more bits]; 
when it is determined that the scene is changing and the object is moving, estimate an occlusion of the object in an intermediate frame with another object [see page: 4; col: 1; section: 4; On the other hand, sampling structure conversion is related with spatiotemporal interpolation. Some applications of this area are frame-rate increase, interlace to progressive conversion and general standards conversion(e.g. PAL*-+ SECAM, NTSC *-+ HDTV). In some video coding applications, it is necessary to decrease the frame rate of the original sequence in order to save bits before transmission. However, the original number of frames must be obtained in the decoder from the reconstructed frame sequence which has a lower framerate. The straightforward method is either the repetition of the available frames or the interpolation of the frames linearly in the temporal domain to fill the unavailable frames. However, for high motion areas, while the former solution creates the effect of "jerkiness", the latter leads to "blurring" around motion edges], wherein the estimated occlusion of the object is determined based at least in part on the depth of the object [see page: 4; col: 1; lines: 12 – 21; On the other hand, in 2-D motion models, there are two degrees of freedom, which are simply the horizontal and vertical components of the motion vector. Hence in the 2-D case, it is more probable to make erroneous intensity matches which not only violate the true motion, but also lead to incorrect detection of occlusions. If 3-D motion parameters are given, the detection of the occluding regions should be achieved jointly with depth estimation. For such joint estimation problems, Gibbs formulation gives good results [3]. Given two frames, It,t-l, the segmentation field, Rand 3-D motion parameters, M, joint estimation of the depth, Z, and occlusion, S fields can be formulated by using the Gibbs energy function…In the equation above, D2D is the projection of the motion in 3-D world onto the image plane (Figure 1). Given 3-D motion parameters, D2D is only determined by the depth value, Z, at that point; Hence, it has only one degree of freedom. Xe denotes a neighbor of x and T/x is the neighborhood of x, defined on A. Equation 5 is valid for object i which is previously segmented into the region Ri. It is probable that region Ri contains both the moving object and the occlusion region near this object. Hence, the aim is finding this set of temporally unpredictable points in object i. After minimizing U with respect to Z and S, the obtained occluding points not only have prediction errors higher than the threshold Ts (supported by the term Un), but also try to form regions (supported by the term Us). The global (epipolar) constraint is determined by 3-D motion parameters and these parameters are found using the estimated 2-D motion vectors which contain some untrustable 2-D motion vectors due to occlusions. Hence, it should be emphasized that 3-D motion estimation step should as robust as possible, so that it can eliminate these outliers during 3-D motion parameter estimation. Otherwise, these outliers will disturb the orientations of each epipolar line for every object point]; and
Sharma and Alatan are analogous art because they are from the same field of endeavor of a method of the present disclosure includes a first input unit into which a first content being a moving image including a plurality of consecutive frames is input, a second input unit into which a second content being a moving image including a plurality of consecutive frames, and being different from the first content in frame rate is input a first adjuster configured to adjust a frame size by enlarging or reducing the first content. And a storage unit configured to store frames required for the first conversion processing and the second conversion processing during the first conversion processing and the second conversion processing.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Sharma to add the teachings of Alatan as above, in order to increase a frame rate for the video and detect a motion of an object within one or more frames of the video to determine whether a scene in the video is static or changing and estimate an occlusion of the object in an intermediate frame with another object [Alatan see page: 5; section 4; page: 1; col: 2; lines: 11 – 21; section 2; page: 3; col: 1; lines: 12 – 21; page: 4; col: 1; section: 4;].
The combination is silent on “interpolate the intermediate frame in a frame rate conversion process, wherein the estimated occlusion is used to determine where to interpolate the object with respect to one or more other objects”.
However, Petrides teaches: “interpolate the intermediate frame in a frame rate conversion process [see para: 0152; An interpolator 2310 may then be coupled to the intermediate frame occlusion generator to interpolate the intermediate frame based upon the intermediate frame reveal and conceal areas], wherein the estimated occlusion is used to determine where to interpolate the object with respect to one or more other objects [see para: 0084; At 800, it is determined if motion of an object within the displayable output with respect to motion of a background within the displayable output is such that a particular area of an interpolated frame is a reveal region, a conceal region, or neither. A reveal region may be an area where the pixels in the current frame do not have matches in the previous frame. A conceal region may be an area where the pixels in the previous frame do not have matches in the current frame. And see para: 0091; 0118].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Petrides in order to determine the estimated occlusion where to interpolate the object with respect to one or more other objects in the frame rate conversion process [Petrides see para: 0152; 0084; 0091; 0118].

Regarding claim 3, Sharma, Alatan and Petrides disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein increasing the frame rate improves image judder”.	
However, Petrides teaches: “wherein increasing the frame rate improves image judder [see para: 0008; If the digital frame rate is higher than the input source frame rate, it is necessary to perform interpolation to arrive at values for blocks of pixels for frames occurring between actual frames of the input video source. By interpolating between the frames, the system is able to predict where an object would be located in such a hypothetical frame and then can generate such a frame for display between two actual vide source frames. And see para: 0103; A de-emphasis filter then restores a flat frequency response after interpolation is performed. The advantage is that sharp discontinuity interpolation artifacts typically produced in occlusion areas are very effectively smoothed by the de-emphasis filter].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Petrides in order to increasing the frame rate that improves image smoothness or judder [Petrides see para: 0008]. 

Regarding claim 5, Sharma, Alatan and Petrides disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Furthermore, Sharma disclose: “wherein the depth cameras are selected from the
group comprising stereoscopic sensors, time of flight sensors, and coded light sensors [see para: 0023; A camera with functionality to capture depth images of a scene may be referred to as a 3D camera or depth camera. Examples of depth cameras include stereoscopic cameras, structured light cameras, and time-of-flight (TOF) cameras. Other 3D imaging technology may also be used].

Regarding claim 6, Sharma, Alatan and Petrides disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Furthermore, Sharma disclose: “wherein the object is to be interpolated in front of an obstruction [see para: 0067; FIGS. 10A-10C show an example of how obstructing the projector on a structured light camera affects the computed scene depth. FIG. 10A shows a depth image from an unobstructed camera. FIG. 10B shows the presence of an obstruction, i.e., clutter, in front of the projector of the camera. FIG. 10C shows the corresponding hole in the resulting depth image. And see para: 0033; For example, for stereoscopic imaging, the image and depth processing component 404 may perform one or more of black clamping, fault pixel correction, color filter array (CFA) interpolation, gamma correction, white balancing, color space conversion, edge enhancement, denoising, contrast enhancement, detection of the quality of the lens focus for auto focusing, and detection of average scene brightness for auto exposure adjustment on each of the left and right images].

Regarding claim 7, Sharma, Alatan and Petrides disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Sharma does not explicitly disclose: “wherein the moving object is estimated to be interpolated behind an obstruction”.
However, Alatan teaches: “wherein the moving object is estimated to be interpolated behind an obstruction [see page: 6; col: 2; After obtaining 3-D motion and structure parameters, utilizing the obtained rotation angles and translation values, the corresponding rotational and translational velocities are calculated between frames. Assuming that these velocities are constant between frames, for each frame to be interpolated, an associated rotation and translation parameter set is obtained from the velocity information. For example, assuming that the rotation angle around x - axis between available current and previous frames at time t + 6. And t- 6., respectively, is 0x. If the number of frames to interpolate in between is equal to N, the corresponding
rotation angle will be equal to en=n-~ x N + 1 (6) where n takes values between 1 to N. After achieving similar formulations for the rotation angles around y and z - axes, the rotation matrix, which will be used to map the intensities of the moving object from the current frame to the nth interpolated frame, can be written as [14]].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Sharma to add the teachings of Alatan as above, in order to estimate interpolation for the moving object that is behind an obstruction [Alatan see page: 6; col: 2].

Regarding claim 8, 14, 20, claim 8, 14 and 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 9, 15, 21, claim 9, 15 and 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 11, 17, 23, claim 11, 17 and 23 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 12, 18, 24, claim 12, 18 and 24 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 13, 19, 25, claim 13, 19 and 25 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.

Claim 4, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2012/0087573 A1) in view of Alatan (“Utilization of 3-D Motion Models in Video Coding: Occlusion Detection and Motion Compensated Temporal Interpolation", Advances in Digital Image Communication, Proceedings of 2nd Erlangen Symposium, pp. 85-92, Erlangen, Germany, April 1997) in view of Petrides (US 2011/0211119 A1) and further in view of Miyauchi (US 2015/0281638 A1).

Regarding claim 4, Sharma, Alatan and Petrides disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the frame rate conversion process includes doubling the frame rate”.
However, Miyauchi teaches: “wherein the frame rate conversion process includes doubling the frame rate [see para: 0053; second converter 18 performs the second conversion processing of doubling the frame rate of the synthesis result received from synthesizer 17 from 60 Hz to 120 Hz, and outputs the result to display unit 20].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Miyauchi to doubling the frame rate using frame rate conversion method [Miyauchi see para: 0053].

Regarding claim 10, 16 and 22, claim 10, 16 and 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al (US 6,625,333 B1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486